833 F.2d 213
Richard MARTINEZ, Plaintiff-Appellant,v.Curt STAUDT and Darrin White, who are Grand Junction PoliceOfficers, Defendants-Appellees,United States of America, Amicus Curiae.
No. 85-1728.
United States Court of Appeals,Tenth Circuit.
Oct. 19, 1987.

Prior Report:  831 F.2d 926 (1987).
Before Honorable WILLIAM J. HOLLOWAY, Jr., Honorable MONROE G. McKAY, Honorable JAMES K. LOGAN, Honorable STEPHANIE K. SEYMOUR, Honorable JOHN P. MOORE, Honorable STEPHEN H. ANDERSON, Honorable DEANELL R. TACHA, and Honorable BOBBY R. BALDOCK, Circuit Judges.


1
Upon consideration of a stipulation of the parties for dismissal, the court orders the appeal in this case dismissed with prejudice.